                       Case 1:20-cv-03901-LLS Document 26 Filed 12/22/20 Page 1 of 6
                                                                       ' lSDC SD:\\'
                                                                        DOCT'.\IE~T
                                                                        ELECTRONICALLY FILED
             UNITED STATES DISTRICT COURT
             SOUTHERN DISTRICT OF NEW YORK
                                                                        DATE FILED:
                                                                                              __
                                                                        DOC#: --.--~-;---,.._,..
                                                                                      !1/22./2,pW
             A.G . P./ALLIANCE GLOBAL PARTNERS, CORP.,

             Plaintiff,
                                                                     20 Civ. 3901 (LLS)
                                 - against -
                                                                       OPINION   &   ORDER
             COCRYSTAL PHARMA, INC .,

             Defendant.

                   In this breach of contract case, defendant Cocrystal

             Pharma, Inc.     ("Cocrystal") moves to dismiss plaintiff A.G.P./

             Alliance Global Partners Corp.         ("AGP " ) 's Complaint (Dkt. No. 1)
    (

    L        pursuant to Federal Rule of Civil Procedure 12 (b) (6) .
    (')
r       '1

6,__,___,½         For the following reasons, the motion (Dkt. No. 12) is

             denied.

                                               BACKGROUND 1

                   On January 29, 2020, AGP and Cocrystal entered into a

             Placement Agreement, pursuant to which AGP agreed to serve as

             placement agent for the sale of $2,200,000 shares of Cocrystal ' s

             common stock in a public offering at a purchase price of $0.63

             per share. Compl. 1 5; see Compl. Ex. A (the Placement

             Agreement) .

                   The Placement Agreement incorporated, by reference, the

             representations and warranties Cocrystal had made to the


                   The background is derived from plaus i ble facts alleged in the
             complaint , which the Court must accept as true in considering defendant ' s
             motion to dismiss . See Ashcroft v . Iqbal, 556 U. S. 662 , 678 (2009).
          Case 1:20-cv-03901-LLS Document 26 Filed 12/22/20 Page 2 of 6



purchasers of stock in the Placement.

      Cocrystal made securities purchase agreements             (" SPAs " ) with

investors " for the sale of 3 , 492 , 063 Cocrystal shares of common

stock at a public offering price of $ . 63 per share to purchasers

introduced by AGP pursuant to the Placement Agent Agreement ."

Compl .   ~   28 ; see id . Ex . B (the SPA) . Those SPAs contained an

"anti - dilution " or " lock - up " provision which states

      From the date hereof until 90 trading days after the
      Closing Date , neither the Company nor any Subsidiary
      shall issue , enter into any agreement to issue or
      announce the issuance or proposed issuance of any
      Common Stock or Common Stock Equivalents .

Section 4 . 12(a) . The closing date was February 3 , 2020.

      Plaintiff AGP was not a party t o the SPAs , but it was the

placement agent for the shares sold in the SPAs .

      On February 24 , Cocrystal publicly disclosed that it had

entered into a License Agreement with Kansas State University

Research Foundation , which granted Cocrystal " an exclusive for

human use royalty bearing license to practice under certain

patent rights , including a patent and patent application

covering antivirals against coronaviruses and norovirus , and

related know - how , to make and sell therapeutic , diagnostic and

prophylactic products . " Compl.       ~   37   (emphasis in original) .

      That day , Cocrystal ' s common stock price reached a daily

high of $1 . 57 ; the next day , it reached a daily high of $2 . 50 .




                                       - 2-
          Case 1:20-cv-03901-LLS Document 26 Filed 12/22/20 Page 3 of 6



           40. Shortly after Cocrystal ' s announcement of its
      License Agreement , AGP reached out to Cocrystal to
      determine whether it was interested in raising
      additional capital through another common stock
      issuance of approximately $11 , 500 , 000 at a price per
      share of $1 . 50.

           41 . Cocrystal responded that it was not
      interested in raising capital , but that it would
      contact AGP when Cocrystal was interested in raising
      additional capital.

             42. Cocrystal also stated that a capital raise at
      $1 . 50 per share was too low of a price .

Compl .   ~~   40 - 42 .

      On February 27, Cocrystal announced that it had agreed to

sell $11 , 000 , 000 of its common stock , at a purchase price of

$1 . 30 per share , in an offering with H. C . Wainwright & Co , LLC.

("Wainwright " ) as the placement agent. On March 9 , Cocrystal

announced another offering with Wainwright as the underwriter

for the sale of $6 , 800 , 000 of its common stock at a purchase

price of $1.35 per share .

      To accomplish those offerings , Cocrystal paid the investors

in the January 29 placement to waive the anti - dilution

provision , which they did .

      On May 19 , AGP filed its complaint , claiming that the anti -

dilution provision is incorporated by reference into the

Placement Agreement , and that Cocrystal breached the Placement

Agreement by violating the anti - dilution provision when , in

February and March of 2020 , it sold its common stock through


                                       - 3-
       Case 1:20-cv-03901-LLS Document 26 Filed 12/22/20 Page 4 of 6



Wainwright within 90 trading days of the AGP offering ' s February

3 , 2020 closing date .

     Cocrystal moves to dismiss the suit . It argues that the

anti-dilution provision was not incorporated into the Placement

Agreement . It also argues that even if there were a breach , any

damages are speculative and outside the parties ' contemplation .

                               DISCUSSION

     The determination whether Cocrystal violated the anti -

dilution provision depends on whether it was incorporated by the

Placement Agreement incorporation provision , which states

     With respect to the Placement Agent Securities , each of
     the representations and warranties (together with any
     related disclosure schedules thereto) and covenants
     made by the Company to the Purchasers in the Purchase
     Agreement in connection with the Placement , is hereby
     incorporated herein by reference into this Agreement
      (as though fully restated herein) and is , as of the
     date of this Agreement and as of the Closing Date ,
     hereby made to , and in favor of , the Placement Agent .

Placement Agreement§ 1. A .

     "Placement Agent Securities" is a defined term . It is

defined in the Placement Agreement as " the shares actually

placed by the Placement Agent " under the same registration

statement.   (See Placement Agreement , p . 1)

     Thus , when the incorporating paragraph (quoted above)

starts with the words " with respect to the Placement Agent

Securities ," it referred to the stock placed by AGP in that



                                    - 4-
         Case 1:20-cv-03901-LLS Document 26 Filed 12/22/20 Page 5 of 6



offering .

        In view of its opening phrase " With respect to the

Placement Agent securities ," Cocrystal argues that " only those

representations , warranties , and covenants made by Cocrystal in

connection with the shares actually placed in the Initial

Offering are incorporated by reference " into the Placement

Agreement , and excludes the anti - dilution covenant because it

involves a later , unrelated offering , not this one .         (Def .' s Mem.

at 6)    (" only promises of future conduct that are not in

connection with the shares actually placed in the initial

offering ." (id . at 4)) .

        But it is apparent that the covenant is in fact directly

and closely connected with the Initial Offering shares : it

protects their value from being reduced by entry into the market

of a mass of similar common stock .

        Cocrystal at times seems to argue that the incorporation

gave no anti - dilution rights to AGP , which held no Placement

Agent Securities , and thus nothing to be diluted. Any such idea

is baseless , as the incorporation provision states that each

warranty and covenant "is hereby made to , and in favor of , the

Placement Agent ."

                                 *     *     *
        In short, the situation was admirably summarized by




                                      - 5-
          Case 1:20-cv-03901-LLS Document 26 Filed 12/22/20 Page 6 of 6



Cocrystal ' s own January 13 , 2020 Prospectus Supplement , stating

that its

         . directors , executive officers , and certain
     stockholders have entered into lock -up agreements .
     Under these agreements , these individuals have agreed ,
     subject to specified exceptions , not to sell or
     transfer any shares of common stock .     . during a
     period ending 30 days after the date of this
     prospectus supplement , without first obtaining the
     written consent of A . G.P./Alliance Global Partners .

          We have also agreed , subject to certain
     exceptions , not to sell any of our securities or enter
     into any agreements for the same for a period of 90
     days after the closing date .

Whalen Dec ' l , Ex . 1 at S-16 .

                                  *     *     *
      The parties have made submissions on whether AGP , holding

no securities affected by the anti - dilution covenant or its

breach , can prove damages.

      Breach of contract produces at least nominal damage , and

there are a variety of ways to attempt to show consequential

damages . In this case , that might start with an evaluation of

the price that would have to be paid to AGP to waive the " lock

down " and to consent .

      The motion to dismiss the complaint          (0kt . No . 12) is

denied .

      So ordered.

Dated :       New York , New Yo rk                LOUIS L . STANTON
              December 22 , 2020                       U. S . D. J.


                                       - 6-
